Title: From George Washington to James McHenry, 7 July 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon July 7th 1799

I have considered, with attention, the Rules adopted by the President of the U.S. relative to rank & promotion in the Army, which were enclosed in your letter of the 2d inst. wherein you request me to suggest any alterations which may appear proper, to make them more perfect. These Rules meet my full approbatn, and I see no inconvenience that can arise from the establishment of them unless it be in the following clause—“Provided always that Colonels who were deranged shall take rank of Lieutenant Colonels who served to the end of the War.” You will recollect, that, before the close of the Revolutionary War, the title of Colonel was abolished in the American Army, to obviate some difficulties which arose in the exchange of prisoners, and that the title of Lieutenant Colonel Commandant was substituted in its place, to which rank was attached all the command, privileges and dignity which before appertained to that of Colonel. Now, may there not have been some persons at the close of the war, ranking as Lieutenant Colonels, who before held the Rank of Colonel, and who were older officers in that Rank than some who were deranged? If this should be the case difficulties may arise. You, having the dates of Commissions &c. to refer to, are better able to judge than I am, how far this may operate in the present case, and what attention it deserves. I therefore submit it to your considerations. Agreeably

to your request, I return the Rules which you forwarded to me, and I have the honor to be with due consideration Sir Yr Mo. Ob. St
